United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 24, 2006

                                                               Charles R. Fulbruge III
                             No. 05-40417                              Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS LEONEL VARGAS-ALARCON,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 1:00-CR-109-ALL
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

from representation of Luis Leonel Vargas-Alarcon and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Vargas-Alarcon has not responded to counsel’s motion and

brief.    Our independent review of the record and counsel’s brief

shows that there are no nonfrivolous issues for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and this appeal

is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.